EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Natalie Salem (Reg # 58,731) on 02/04/22.
The application has been amended as follows: 
In claim 14, page 9, Please delete the chemical structure of the second (2nd) listed compound and also delete its corresponding Inventory Code “G678” which is listed on the same line beside its chemical structure, since this chemical structure is a duplicate of the chemical structure of the third (3rd) listed compound with the Inventory Code G679 and is a result of a typographic or clerical error.
Claims 33-37 (Cancelled)
In the specification, page 94, Please delete the chemical structure of the third (3rd) listed compound and also delete its corresponding Inventory Code “G678” which is listed on the same line beside its chemical structure, since this chemical structure is a duplicate of the chemical structure of the fourth (4th) listed compound with the Inventory Code G679 and is a result a typographic or clerical error.





REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments have overcome the rejections of the office action mailed 08/11/21.  Consequently, the said rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 14, 20-22 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The compounds of Applicant’s claimed invention are different from the compounds of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the claimed compounds possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. For example, the prior art does not disclose or suggest, nor is it obvious to prepare Applicant’s claimed compounds having the claimed structures. For example, the relevant prior art document Schierholt et al. (Eur. J. Org. Chem. 2009, 3783-3789) disclose N-glycosylamides compounds but does not disclose or suggests Applicant’s claimed compounds, nor are Applicant’s claimed compounds or their preparation obvious over Schierholt et al. or its combination with prior art documents. In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed compounds. Moreover, the compounds of the instant invention are not taught or suggested in the prior art and are unobvious over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623